DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered. 
Priority
	This application claims priority from Provisional Application 62463057, filed 02/24/2017.
Status of Claims
	Claims 1-20 are pending.
	Claims 3, 4, 7-12, and 18-20 have been withdrawn from consideration.
	Claim 21 has been cancelled.

Election/Restrictions
Applicant’s election without traverse of Invention I (Apparatus) and Species 4 (Figures 7A-F) in the reply filed on 01/11/2021 is acknowledged.
Information Disclosure Statement
The Information Disclosure Statement filed on 11/03/2021 has been considered by the examiner.  
Specification
The disclosure is objected to because of the following informalities: inconsistent and unclear amendments. The applicant’s amendments to the specification are only partly entered.  Specifically the amendments to paragraph [0077] have been entered as supported by original claim 6.  However the additional amendments have not been entered.  The applicant’s requests paragraph [0083] to be replaced with a modified paragraph [0084].  This seems like a typo and clarification as to what paragraphs the applicant actually wants entered/modified.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, and 13-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In view of the applicant’s clarification of the claimed components with respect to the elected embodiment, claims 1, 2, 5, 6, 13-17, and 21 are considered indefinite.  First the applicant points to elements 50 and 52 as corresponding to the claimed pair of anchor loops d).  However it is unclear how these loops can be considered to longitudinally span the ends of each ligature.  Loops 50 and 52 extend parallel to and along the side of the ligatures.  These loops clearly do not extend any more than their thickness in a longitudinal direction.  There are a plurality of sutures position at different points along the length of the stent but this does not correspond with longitudinally spanning any portion of the structure.  A best these loops together may partially surround a portion of the structure. Therefore it is unclear how loops 50 and 52 can be construed to longitudinally span the ends of the ligature in any configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 2002/0177890 A1 in view of Lau et al (Lau) US 5,873,906.  
	Lenker discloses the invention substantially as claimed being a stent graft 310 (Figure 4A) comprising an luminal graft 315 with open proximal and distal ends (far left and right ends), a plurality of stents 312 each having struts defining proximal and distal apices (zigzag shape), a plurality of circular ligatures 323 extending circumferentially about and constricting the stents and a plurality of anchor loops (loops at top of Figure 4A).  Lenker discloses each of the ligatures has diametrically opposed ends (adjacent loop/knot at the top of the stent graft Figure 4A) that are linked by a wire (length of wire extending away from stent 324)
However, Lenker does not disclose the specific nature of the anchor loops and whether they span the ends of the ligatures.
	Lau teaches the use of opposing loops 324 on each end of a constricted section linked by a single longitudinal wire 320/322 (Figures20-22) in the same field of endeavor for the purpose of providing a secure connection and quick release ability.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two opposing loops onto and spanning the opposing 
Additionally, Lenker does not disclose the specific materials for forming the stent graft or the use of radiopaque markers.
	Lau teaches the use of Nitinol 13:31-14:34 for forming the stent (corrosive resistant and memory characteristics), radiopaque markers (Claim 11), and polyester or polypropylene 14:55+ for forming the loops (durable readily available biocompatible materials) in the same field of endeavor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the stent of Lenker out of nitinol, the ligature out of polyester, and to include radiopaque markers along the stent as taught by Lau in order to provide the stent with shape memory programing ability, a strong ligature that resists corrosion and breakage, and better visibility of the location of the stent graft during and after the procedure.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenker and Lau (Combination 1) as applied to claims 1, 2, 5, and 13-17 above, and further in view of Schaeffer et al (Schaeffer) US 2007/0213805.
Combination 1 discloses the invention substantially as claimed being described above.  However, Combination 1 does not disclose the use of lateral ligature stitches.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to add medial and lateral sutures to the opposing ends of the ligatures of Lenker as taught by Schaeffer in order to maintain the longitudinal position of the ligatures while permitting them to still constrict and release the stent graft.

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive.
With respect to the prior art the applicant again summaries the examiner’s rejection and claimed subject matter (Pages 1-2). The applicant then recognizes the examiner’s comment that the previous response was just a copy and paste of the claim language (Page 3).  This is followed by a summary of the additional explanation within the previous office action (Page 3).  However the applicant again failed to provide any further explanation and details as to what claimed elements are missing or taught away from.  On pages 5 and 6, the applicant argues that the prior art of record does not achieve the identified advantages of minimizing lateral movement of the wire to ensure a more predictable orientation of the stent graft.  However, this argument is not persuasive because these requirements are not positively claimed.  There are no recitations of minimizing or migration anywhere within the claims.  The applicant’s motivations and or advantages are noted but they do not overcome the prior art rejection because it anticipates every claimed structure.  Whether these structure achieve the same outcome and whether they are provided using the motivation is not relevant.  All of the claimed components are provided by the base and teaching references and all modifications have been supported with clearly articulated motivations.
With respect to the previously identified inconsistencies, the applicant responded by clarifying components 50/52 as the anchor loops (Pages 4 and 5).  The examiner thanks the applicant for this explanation.  In response the specification has been partly amended and a new 112 rejection has been made.  See above for specific explanation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774